DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed August 24, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
The previous rejections in the Office Action dated May 31, 2022 are withdrawn in view of the amendments. Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “a linear track placed inside a first temperature controller cuvette incubation ring that has a plurality of circumferential slots each configured to hold one of the plurality of cuvettes”.  First, it is not clear whether applicant intends the “incubation ring” itself as part of the claimed linear wash system. The examiner assumes applicant intends the incubation rings to be part of the system for the sake of compact prosecution. However, clarification is requested.  The examiner recommends applicant separately recite “at least one first temperature controlled cuvette incubation ring that has a plurality of circumferential slots…” for clarity.  Second, how does the “plurality of cuvettes” differ from the “plurality of sample cuvettes”.  The examiner assumes these are the same element. However, clarification is required.  The examiner recommends consistent claim limitations throughout the claims.
	Claim 7 recites the functional/process step “without recalibrating the one or more wash stations”.  The examiner is unable to determine what this functional recitation is to impart to the structure of the wash system.  Nor does the specification discuss what this means but to repeat the language of claim 7.  The scope of the claim cannot be determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adolfsen et al., (US 2010/0112567; hereinafter “Adolfsen”).
Regarding claims 1 and 5, Adolfsen teaches a linear wash system configured for use in an immunoanalyzer, comprising: 
a linear track placed inside a first temperature controlled cuvette incubation ring 22 that has a plurality circumferential slots each configured to hold one of plurality of cuvettes, the linear track configured to transport plurality of sample cuvettes (see para [0030] et seq. and Fig. 2); 
a motorized belt configured to engage the plurality of sample cuvettes and provide motive force along the linear track (reads on rube conveyor 24; see para [0033] et seq.); and 
one or more wash stations along the linear track, each wash station comprising one or more magnets configured to provide a magnetic field on plurality of sample cuvettes and a pipette configured to rinse the contents of each cuvette while in the magnetic field (see para [0034] et seq.), 
wherein the linear track has an input end configured to receive each cuvette from a first circumferential slot of the first cuvette incubation ring and an output end configured to deliver each cuvette to a second circumferential slot on a non-concentric second cuvette incubation ring (see Fig. 2). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adolfsen.
Adsolfsen teaches the invention substantially as claimed except Adolfsen does not specifically describe a motorized belt to provide motive force to move the cuvettes along the linear track.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a belt to provide the motive force to move the cuvettes along the linear belt. The applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).  It would have been obvious to use a belt to move the cuvettes along the track as this an effective means of transport known in the analyzer art.  
Claims 3, 4 and 6 are considered obvious design modifications that would have been obvious to one of ordinary skill in the art considering overall analyzer footprint and height restrictions. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798